Citation Nr: 1300983	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiac condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision denied, in pertinent part, service connection for a cardiac condition and bilateral hearing loss.  The Veteran appealed both claims.  The RO subsequently granted the claim for bilateral hearing loss in a September 2012 rating decision.  As such, the Veteran's claim for service connection for bilateral hearing loss is no longer before the Board.  

The Veteran testified before the undersigned at a Travel Board hearing at the Winston-Salem, North Carolina, RO.  The transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, it is noted that the Veteran is currently diagnosed with coronary artery disease.  Records indicate that a stent was performed in January 2007.  The Veteran suffered a myocardial infarction in April 2008, following which, a catheterization was performed.  

The Veteran testified at his July 2012 Travel Board hearing that he experienced shortness of breath while he was on active duty.  His wife testified that she remembered the Veteran complaining of chest pains during service.  The Veteran further testified that he now has frequent episodes of shortness of breath.  

As noted, lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson and Jandreau, both supra.  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005); Jones v. Brown, 7 Vet.App. 134, 137 (1994); Layno v. Brown, 6 Vet.App. 465, 469 (1994); Barr v. Nicholson, 21 Vet.App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to state that he experienced shortness of breath and chest pains both during and post-service.  

The Veteran has not had a VA compensation examination.  The VA must provide an examination when the Veteran presents competent evidence tending to show the existence of a present disability, an incident or event during military service, and an indication of a causal connection between the disability and military service, so long as insufficient competent evidence exists in the file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The third element, the causal connection, only requires that the evidence "indicates" that there "may" be a nexus between the first two elements; it is meant to be a low threshold.  Id., citing 38 C.F.R. § 3.159(c)(4)(i)(C).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements with regard to his current disability as well as the lay statements regarding in-service symptomatology, and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has a cardiac condition that is related to his active duty service is warranted.

As the case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.  Finally, in October 2001 the Veteran stated that he has a stress test two years earlier.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since October 2011.

2.  Make arrangements to obtain all records related to the Veteran's stress test performed in approximately 1999.

3.  Thereafter, schedule the Veteran for a VA compensation examination to assess the nature and etiology of his cardiac condition.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  The examiner should review the claims file in conjunction with the examination.  

The examiner should identify all current cardiac disorders found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cardiac disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include the physical nature of the Veteran's in-service duties (i.e., standing in combat boots and moving heavy products).  In providing this opinion, the Veteran's lay statements regarding his medical history should be considered and discussed, as well as his and his wife's statements that he experienced shallow breath and chest pain during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the Veteran's claim on appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

